Exhibit 10.1

AMERICAN GREETINGS CORPORATION

2007 OMNIBUS INCENTIVE COMPENSATION PLAN

ARTICLE 1

DEFINITIONS

In this Plan, except where the context otherwise indicates, the following
definitions apply.

 

1.1 “Agreement” means an agreement in Writing delivered to the Grantee, which
evidences a grant of an Award under the Plan.

 

1.2 “Appreciation Right” means a right granted pursuant to Article 8 of this
Plan.

 

1.3 “Award” means an Option, Share Award, Restricted Share, Deferred Share,
Performance Bonus, Performance Share, Directors’ Share, Performance Unit,
Appreciation Right or Dividend Equivalents granted under this Plan.

 

1.4 “Board” means the Board of Directors of the Corporation.

 

1.5 “Change in Control” means the happening of any of the following events:

 

  (i) the Corporation is merged or consolidated or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transaction is held in the aggregate by the holders of
Common Stock immediately prior to such transaction;

 

  (ii) the Corporation sells or otherwise transfers all or substantially all of
its assets to any other corporation or other legal person, and less than a
majority of the combined voting power of the then-outstanding securities of such
corporation or person immediately after such transaction is held in the
aggregate by the holders of Common Stock immediately prior to such transaction;

 

  (iii) there is a report filed on Schedule 13D or Schedule TO (or any successor
schedule, form or report), each as promulgated pursuant to the Exchange Act,
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 20% or
more of the Voting Power;

 

  (iv) the Corporation files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a Change in Control of the Corporation has occurred; or

 

  (v) if during any period of two consecutive years, individuals who at the
beginning of any such period constitute the directors of the Corporation cease
for any reason to constitute at least a majority thereof, unless the election,
or the nomination for election by the Corporation’s shareholders, of each
director of the Corporation first elected during such period was approved by a
vote of at least two-thirds of the directors of the Corporation then still in
office who were directors of the Corporation at the beginning of any such
period.

Notwithstanding the foregoing provisions of Section 1.5(iii) and (iv) above, a
“Change in Control” shall not be deemed to have occurred for purposes of this
Plan (i) solely because (A) the Corporation; (B) a

 

1



--------------------------------------------------------------------------------

Subsidiary; (C) any Corporation–sponsored employee stock ownership plan or other
employee benefit plan of the Corporation; or (D) any family member of Jacob
Sapirstein (including lineal descendants, spouses of such descendants, the
lineal descendants of any such spouse, the spouses of any such spouses’ lineal
descendants and trust (including voting trusts)) either files or becomes
obligated to file a report or proxy statement under or in response to Schedule
13D, Schedule TO, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act, disclosing beneficial ownership
by it of shares, whether in excess of 20% of the Voting Power or otherwise, or
because the Corporation reports that a Change in Control of the Corporation has
or may have occurred or will or may occur in the future by reason of such
beneficial ownership or (ii) solely because of a Change in Control of any
Subsidiary.

Notwithstanding the foregoing, if and to the extent that any provision of this
Plan or an Award would cause a payment of deferred compensation that is subject
to Section 409A(a)(2) of the Internal Revenue Code to be made upon the
occurrence of a “Change in Control,” then such payment shall not be made unless
such “Change in Control” satisfies the requirements of Section 409A(2)(A)(v) of
the Internal Revenue Code and applicable regulations and rulings thereunder.

 

1.6 “Class A Common Shares” means Class A Common Shares, par value $1.00 per
share, of the Corporation.

 

1.7 “Class B Common Shares” means Class B Common Shares, par value $1.00 per
share, of the Corporation.

 

1.8 “Committee” means (except as otherwise provided or limited in the following
sentence), the full Board or the Board’s Compensation and Management Development
Committee, or such other committee or designee (including, without limitation,
an officer of the Corporation) appointed by the Board or the Compensation and
Management Development Committee to manage Awards generally or specific
individual or group of Awards. To the extent required by Section 162(m) of the
Internal Revenue Code, Rule 16b-3 of the Exchange Act or other similar
requirement, any action taken by the Committee shall be taken by the Committee
as a whole or by a subcommittee of at least two members, and all the members of
the Committee or such subcommittee will be “outside directors” as defined in
Treas. Reg. Section 1.162-27(e)(3) or any similar successor regulation and/or
“non-employee directors” as defined in Rule 16b-3(b)(3)(i) of the Exchange Act
or any similar successor rule. In all other events, the Chairman of the
Committee shall be authorized to act on behalf of the Committee unless otherwise
determined by the Committee. Except where the context otherwise requires,
references in the Plan to the “Committee” also shall be deemed to refer to the
Chairman and to any delegate of the Committee while acting within the scope of
such delegation.

 

1.9 “Common Stock” means Class A Common Shares, Class B Common Shares or both.

 

1.10 “Corporation” means American Greetings Corporation.

 

1.11 “Covered Employee” means an Eligible Person who is, or is determined by the
Committee to become, a “covered employee” within the meaning of Section 162(m)
of the Internal Revenue Code (or any successor provision).

 

1.12 “Deferral Period” means the period of time during which Deferred Shares,
Awards or other compensation is subject to deferral limitations under
Section 7.3 or Article 13 of this Plan.

 

1.13 “Deferred Shares” means an Award made pursuant to Section 7.3 of this Plan
of the right to receive Common Stock at the end of a specified Deferral Period.

 

1.14 “Director” means any member of the Board, or any member of a board of
directors of a Subsidiary, who is not also an employee of the Corporation or any
Subsidiary.

 

1.15 “Directors’ Share” means a Share awarded to a Director pursuant to
Section 7.5 of this Plan.

 

2



--------------------------------------------------------------------------------

1.16 “Dividend Equivalent” means an amount determined by multiplying the number
of shares of Common Stock subject to a grant by the per-share cash dividend, or
the per-share fair market value (as determined by the Committee) of any dividend
in consideration other than cash, paid by the Corporation on its Common Stock.

 

1.17 “Effective Date” means February 13, 2007.

 

1.18 “Eligible Person” means a key employee, officer or consultant of the
Corporation or of a Subsidiary, or a Director, selected by the Committee as
eligible to receive an Award under the Plan.

 

1.19 “Exchange Act” means the Securities Exchange Act of 1934 as amended, and
the rules and regulations promulgated thereunder.

 

1.20 “Fair Market Value” means, as of any given date, the closing price of the
Class A Common Shares as reported on the New York Stock Exchange (or if the
Class A Common Shares are not then traded on the New York Stock Exchange, as
reported by such other national securities exchange or quoted on the Nasdaq
National Market or such other automated quotation system in which the Class A
Common Shares are quoted) as of the close of business on such date or the latest
such date in which there is a listing. Fair Market Value shall be determined in
a manner that complies with the requirements of Section 409A of the Internal
Revenue Code and regulations and rulings thereunder.

 

1.21 “Grantee” means an Eligible Person to whom an Award has been granted.

 

1.22 “Grant Date” means

 

  (i) with respect to Options and Appreciation Rights, the date on which such
Award is approved by the Committee, or such later date specified by the
Committee in authorizing the Award provided that (A) the Eligible Person does
not have the ability to individually negotiate the key terms and conditions of
the Award with the Corporation or, if so, such negotiations have concluded and
(B) the key terms of the Award are expected to be communicated to the Grantee or
group of Grantees within a relatively short period of time from the date as of
which the Award is authorized to be granted; and

 

  (ii) with respect to all other Awards, the date on which such Award is
approved by the Committee, or such later date specified by the Committee in
authorizing the Award.

 

1.23 “Incentive Stock Option” means an Option granted under the Plan that
qualifies as an incentive stock option under Section 422 of the Internal Revenue
Code (or any successor provision) and that the Corporation designates as such in
the Agreement granting the Option.

 

1.24 “Internal Revenue Code” means the Internal Revenue Code of 1986 as amended,
and the rules and regulations promulgated thereunder.

 

1.25 “Nonstatutory Stock Option” means an Option granted under the Plan that is
not an Incentive Stock Option.

 

1.26 “Option” means an option to purchase Shares granted under the Plan in
accordance with the terms of Article 6 of this Plan.

 

1.27 “Option Period” means the period during which an Option may be exercised.

 

1.28

“Option Price” means the price per Share at which an Option may be exercised.
The Option Price for any Option will equal the Fair Market Value on the Grant
Date, unless otherwise determined by the Committee

 

3



--------------------------------------------------------------------------------

 

in its discretion pursuant to an Option that contains terms and conditions that
satisfy (or qualify such Option for an exemption from) the applicable
requirements of Section 409A of the Internal Revenue Code.

 

1.29 “Optionee” means an Eligible Person to whom an Option has been granted.

 

1.30 “Performance Criteria” means the performance standards selected by the
Committee that may be based on revenue; gross margin; product line contribution;
operating and other expenses; operating earnings; earnings before interest,
taxes, depreciation and amortization (“EBITDA”); earnings before interest and
taxes (“EBIT”); pre-tax or after-tax profits; net income; earnings per share;
cash flow; productivity; return on assets; return on capital; return on equity;
cash flow/net assets; debt/capital ratio; return on net capital employed
(“RONCE”); sales growth; stock price appreciation; or total shareholder return
(share appreciation plus dividends as if reinvested), and may be absolute in
their terms or measured against or in relationship to changes from period to
period or against or in relationship to other companies comparably, similarly or
otherwise situated.

 

1.31 “Performance Period” means the period or periods, which may be of
overlapping durations, during which each Performance Criterion of Qualified
Performance-Based Compensation or other performance criterion of a
performance-based Award will be measured against the Performance Criteria or
other performance goals established by the Committee and specified in the
Agreement relating thereto.

 

1.32 “Performance Bonus” means an award granted pursuant to Article 9 of this
Plan.

 

1.33 “Performance Share” means a bookkeeping entry that records the equivalent
of one Common Share awarded pursuant to Section 7.4 of this Plan.

 

1.34 “Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 7.4 of this Plan.

 

1.35 “Plan” means this American Greetings Corporation 2007 Omnibus Incentive
Compensation Plan which is the Plan set forth in this document, as amended from
time to time.

 

1.36 “Potential Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 

  (i) the Corporation enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;

 

  (ii) the commencement of a proxy contest in which any person (as such term is
defined in Section 3(9) of the Exchange Act and also includes any group deemed
to be a person under Section 13(d)(3) of the Exchange Act) seeks to replace or
remove a majority of the members of the Board;

 

  (iii) the Board otherwise adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred; or

 

  (iv) the Corporation files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a Change in Control of the Corporation may or will occur in the future.

 

1.37 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Internal Revenue Code.

 

1.38 “Related Award” means the Award in connection with which a Related Right is
granted.

 

4



--------------------------------------------------------------------------------

1.39 “Related Right” means an Appreciation Right granted in connection with a
specified Award or by amendment of an outstanding Nonstatutory Stock Option
granted under the Plan.

 

1.40 “Restricted Share” means a Share awarded to an Eligible Person pursuant to
Section 7.2 of this Plan that is subject to certain restrictions and may be
subject to forfeiture.

 

1.41 “Right Period” means the period during which an Appreciation Right may be
exercised.

 

1.42 “Securities Act” means the Securities Act of 1933 as amended, and the rules
and regulations promulgated thereunder.

 

1.43 “Share” means a share of authorized but unissued Common Stock, Common Stock
held in treasury or a reacquired share of Common Stock, including shares
purchased by the Corporation on the open market for purposes of the Plan or
otherwise.

 

1.44 “Share Award” means an award of Common Stock, or an Award denominated in
terms of Common Stock, as described in Article 7 of this Plan, and includes,
without limitation, a Restricted Share, a Directors’ Share, a Deferred Share and
a Performance Share.

 

1.45 “Subsidiary” means an entity which is a member of a “controlled group” or
under “common control” with the Corporation as determined under Section 414(b)
or (c) of the Internal Revenue Code, except that an entity will be deemed to be
in a controlled group or under common control with the Corporation for this
purpose if the Corporation either directly or indirectly owns at least 50% (or
20% with legitimate business criteria) of the total combined voting power of all
classes of stock (or similar interests) of such entity or would otherwise
satisfy the definition of service recipient under Section 409A of the Internal
Revenue Code.

 

1.47 “Voting Power” means at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
directors of the Corporation.

 

1.48 “Writing” means any paper or electronic means of documenting the terms of
an Agreement hereunder which satisfies such requirements for formality,
authenticity and verification of signature and authority as may be established
by the Committee or by those persons responsible for performing administrative
functions under the Plan.

ARTICLE 2

PURPOSE

The Plan is intended to promote the success and enhance the value of the
Corporation by linking the personal interests of Directors, officers and other
key employees and consultants to those of the Corporation’s shareholders and by
providing flexibility to the Corporation in its ability to motivate, attract and
retain the services of Directors, officers and other key employees and
consultants upon whose judgment, interest and special effort the successful
conduct of the Corporation’s operations is largely dependent.

ARTICLE 3

PLAN MANAGEMENT AND ADMINISTRATION

The Plan will be managed by the Committee. Administrative functions may include,
without limitation, documenting and communicating Awards made hereunder,
maintaining records concerning such Awards, and satisfying (or assisting
Eligible Persons in satisfying) any applicable reporting, disclosure, tax filing
or withholding, or other legal requirements concerning Awards. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other

 

5



--------------------------------------------------------------------------------

employee of the Corporation or any Subsidiary, the Corporation’s independent
registered public accounting firm or other certified public accountants, or any
executive compensation consultant or other professional retained to assist in
the administration of the Plan. In addition to any other powers granted to the
Committee, it will have the following management powers, subject to the express
provisions of the Plan:

 

3.1 to determine in its discretion the Eligible Persons or group of Eligible
Persons to whom Awards will be granted;

 

3.2 to determine the types of Awards to be granted;

 

3.3 to determine the number of Awards to be granted to an Eligible Person or to
a group of Eligible Persons and the number of Shares to be subject to each Award
or pool of Awards;

 

3.4 to determine the terms and conditions of any Award, including, but not
limited to, the Option Price, grant price, or purchase price, any restrictions
or limitations on the Award, any schedule for lapse of forfeiture restrictions
or restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on considerations as the Committee in its sole
discretion determines;

 

3.5 to construe and interpret any Agreement and the Plan;

 

3.6 to require, whether or not provided for in the pertinent Agreement, of any
Grantee, the making of any representations or agreements that the Committee may
deem necessary or advisable in order to comply with, or qualify for advantageous
treatment under, applicable securities, tax, or other laws;

 

3.7 to provide for satisfaction of a Grantee’s tax liabilities arising in
connection with the Plan through, without limitation, retention by the
Corporation of Shares otherwise issuable on the exercise of, or pursuant to, an
Award or through delivery of Common Stock to the Corporation by the Grantee
under such terms and conditions as the Committee deems appropriate, including
but not limited to any Share attestation procedure approved or ratified by the
Committee or by delivery of a properly executed notice together with irrevocable
instructions to a broker to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the tax liabilities, provided that in any case the
Share amount retained will not exceed the minimum applicable required
withholding tax rate for federal (including FICA), state or local tax liability;

 

3.8 to make all other determinations and take all other actions necessary or
advisable for the management and administration of the Plan, including but not
limited to establishing, adopting or revising any rules and regulations as it
may deem necessary;

 

3.9 to delegate to officers or managers of the Corporation or any Subsidiary the
authority to make Awards to Eligible Persons, to select such Eligible Persons,
and to determine such terms and conditions thereof as may be specified in such
delegation, from a pool of Awards authorized by the Committee;

 

3.10 to condition the grant of any Award or combination of Awards authorized
under this Plan on the surrender or deferral by the Eligible Person of his or
her right to receive a cash bonus or other compensation otherwise payable by the
Corporation or a Subsidiary to the Grantee; and

 

3.11 without limiting the generality of the foregoing, to provide in its
discretion in an Agreement:

 

  (i)

for an agreement by the Grantee to render services to the Corporation or a
Subsidiary upon such terms and conditions as may be specified in the Agreement,
provided that the Committee will not

 

6



--------------------------------------------------------------------------------

 

have the power under the Plan to commit the Corporation or any Subsidiary to
employ or otherwise retain any Optionee or Grantee;

 

  (ii) for restrictions on the transfer, sale or other disposition of Shares
issued to the Grantee;

 

  (iii) for an agreement by the Grantee to resell to the Corporation, under
specified conditions, Shares issued in connection with an Award;

 

  (iv) for the payment of the Option Price upon the exercise of an Option
otherwise than in cash, including without limitation by delivery of Common Stock
valued at Fair Market Value on the exercise date of the Option or a combination
of cash and Common Stock; by means of any Share attestation procedure approved
or ratified by the Committee; or by delivery of a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Corporation the amount of sale proceeds to pay the exercise price;

 

  (v) for the deferral of receipt of amounts that otherwise would be distributed
upon exercise or payment of an Award, the terms and conditions of any such
deferral and any interest or Dividend Equivalent or other payment that will
accrue with respect to deferred distributions, subject to the provisions of
Article 13 of this Plan; and

 

  (vi) for the effect of a Change in Control or Potential Change of Control, as
defined herein, of the Corporation on the rights of a Grantee with respect to
any Award.

Any determinations or actions made or taken by the Committee pursuant to this
Article will be binding and final.

ARTICLE 4

ELIGIBILITY

Eligible Persons may be granted one or more Awards; provided, however, that
Incentive Stock Options will not be granted to Directors.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1 Subject to adjustment as provided in Article 14 of this Plan and Section 5.3
below, the number of Shares that may be issued or transferred (i) upon the
exercise of Options or Appreciation Rights; (ii) as Share Awards; (iii) as
Restricted Shares and released from substantial risk of forfeiture thereof;
(iv) as Deferred Shares; (v) in payment of Performance Shares or Performance
Units that have been earned; (vi) as Directors’ Shares; or (vii) in payment of
Dividend Equivalents paid with respect to awards made under the Plan, shall not
exceed in the aggregate 2,800,000 Class A Common Shares and 700,000 Class B
Common Shares, respectively. Such Shares may be shares of original issuance or
treasury shares or a combination of the foregoing.

 

5.2

Subject to adjustment as provided in Article 14 of this Plan, grants of
Incentive Stock Options under the Plan may not be made with respect to more than
2,800,000 Class A Common Shares and 700,000 Class B Common Shares during any
calendar year, provided that such limits only apply to the extent consistent
with applicable regulations relating to Incentive Stock Options under the
Internal Revenue Code. With respect to one fiscal year, (i) subject to
adjustment as provided in Article 14 of this Plan an Eligible Person shall not
receive Appreciation Rights in excess of 500,000 Class A Common Shares and
500,000 Class B Common Shares; (ii) an Eligible Person shall not receive an
award of Performance Shares or Performance Units having an aggregate maximum
value as of their respective Grant Date in excess of $5,000,000; and

 

7



--------------------------------------------------------------------------------

 

(iii) subject to adjustment as provided in Article 14 of this Plan, an Eligible
Person shall not receive Awards in excess, in the aggregate, of 500,000 Class A
Common Shares and 500,000 Class B Common Shares and collectively 500,000 Shares
(“Individual Limit”).

 

5.3 Shares underlying outstanding Awards made under the Plan will be available
for subsequent issuance under the Plan to the extent those Awards are forfeited,
expire or terminate for any reason prior to the issuance of the Shares subject
to those Awards. Shares issued under the Plan subject to a vesting requirement
and subsequently forfeited or repurchased by the Corporation, at a price per
Share not greater than the original issue price paid per Share, pursuant to the
Corporation’s repurchase rights under the Plan or the applicable Agreement will
be added back to the number of Shares reserved for issuance under the Plan and
accordingly will be available for subsequent reissuance. Should the exercise
price of an Option under the Plan be paid with Shares, then the authorized
reserve of Common Stock under the Plan will be reduced by the gross number of
Shares for which that Option is exercised, and not by the net number of Shares
issued under the exercised Option. If Shares otherwise issuable under the Plan
are withheld by the Corporation in satisfaction of the withholding taxes
incurred in connection with the exercise of an Option, Appreciation Right or
issuance of fully-vested Shares under another type of Award, then the number of
Shares available for issuance under the Plan will be reduced by the gross number
of Shares issuable under the exercised Option or Appreciation Right or the gross
number of fully-vested Shares issuable under another type of Award, calculated
in each instance prior to any such share withholding. Notwithstanding the
foregoing, any Award or portion of an Award that in accordance with the terms of
the applicable Agreement, is payable only in cash immediately will be added back
to the number of Shares reserved for issuance under the Plan and accordingly
will be available for subsequent reissuance.

 

5.4 Where two or more Awards are granted in relation to each other such that the
exercise or payment of one such Award automatically and by its terms reduces the
number of Shares that may be issued or the amount that may be received pursuant
to the other Award or Awards, then the amount that will be included for purposes
of the Individual Limit set forth in Section 5.2 of this Plan for such Awards
will be the amount that is the maximum number of Shares that could be issued or
received pursuant to such Awards and their related Awards taken as a whole, and
only the maximum number of Shares that could be issued pursuant to such Awards
will be counted against the number of Shares reserved under the Plan at the time
of their grant.

 

5.5 In the case of any Award granted in substitution for an award of a business,
corporation or other entity acquired by the Corporation or a Subsidiary, Shares
issued or issuable in connection with such substitution will not be counted
against the number of Shares reserved under the Plan, but will be available
under the Plan by virtue of the Corporation’s assumption of the plan or
arrangement of the acquired business, corporation or other entity.

ARTICLE 6

OPTIONS

 

6.1 The Committee is hereby authorized to grant Incentive Stock Options and
Nonstatutory Stock Options to any employee who is an Eligible Person and to
grant Nonstatutory Stock Options to any Director, provided that the number of
Options granted to an Eligible Person during a fiscal year will not exceed the
applicable limitations set forth in Article 5 of this Plan when aggregated with
other Awards made to that Eligible Person during that fiscal year.

 

6.2 All Options will be evidenced by an Agreement. All Agreements granting
Incentive Stock Options will contain a statement that the Option is intended to
be an Incentive Stock Option; if no such statement is included in the Agreement,
or if the Agreement affirmatively states that the Option is intended to be a
Nonstatutory Stock Option, the Option shall be a Nonstatutory Stock Option.

 

8



--------------------------------------------------------------------------------

6.3 All Agreements shall specify the number of Class A Common Shares or Class B
Common Shares to which it pertains subject to the limitations set forth in
Article 5 of this Plan.

 

6.4 The Option Period will be determined by the Committee and specifically set
forth in the Agreement, provided that an Option will not be exercisable after
ten years from the Grant Date.

 

6.5 The Committee will, at or after the Grant Date, determine the methods by
which the Option Price of an Option may be paid and the form or forms of payment
that may be permitted.

 

6.6 The Committee may provide in the Agreement evidencing the grant of an Option
that the Committee, in its sole discretion, will have the right to substitute an
Appreciation Right for such Option at any time prior to or upon exercise of such
Option; provided, however, that such Appreciation Right will be exercisable with
respect to the same number of Shares for which such substituted Option would
have been exercisable.

 

6.7 The Committee may provide in the Agreement evidencing a grant of Options
(other than Incentive Stock Options) that the Committee, in its sole discretion,
will have the right to provide for the payment of Dividend Equivalents to the
Optionee on either a current, deferred, or contingent basis or may provide that
such equivalents shall be credited against the Option Price.

 

6.8 The exercise of an Option shall result in the cancellation on a
share-for-share basis of any Related Right authorized under Article 8 of this
Plan.

 

6.9 Except as otherwise determined by the Committee and set forth in an
Agreement, if a Director subsequently becomes an employee of the Corporation or
a Subsidiary while remaining a member of the Board, any Options held under the
Plan by such individual at the time of such commencement of employment shall not
be affected thereby. If an employee who is also a Director terminates
employment, any Awards granted in connection with such individual’s employment
will continue to be governed by and subject to the provisions of the Plan and
the Agreement regarding a termination of employment.

 

6.10 All other terms of Options granted under the Plan will be determined by the
Committee in its sole discretion.

ARTICLE 7

SHARE AWARDS, PERFORMANCE UNITS AND DIRECTORS’ AWARDS

 

7.1 The Committee is authorized to grant Share Awards to any Eligible Person in
such amounts and subject to such terms and conditions as determined by the
Committee, provided that the number of Shares awarded to an Eligible Person
during a fiscal year will not exceed the applicable limitations set forth in
Article 5 of this Plan when aggregated with other Share Awards made to that
Eligible Person during that fiscal year. All Share Awards will be evidenced by
an Agreement. Shares issued or transferred pursuant to a Share Award may be
issued or transferred for consideration or no consideration (except as required
by applicable law).

 

7.2 Except as otherwise determined by the Committee and set forth in an
Agreement, Restricted Shares are subject to the following terms and conditions:

 

  (i)

Each such grant shall constitute an immediate transfer of the ownership of
Common Stock to the Eligible Person in consideration for the performance of
services, entitling such Eligible Person to voting, dividend and other ownership
rights consistent with the Corporation’s Articles of Incorporation, Code of
Regulations and other corporate documents as applicable to and governing Class A
Common Shares and Class B Common Shares, but subject to the substantial risk of

 

9



--------------------------------------------------------------------------------

 

forfeiture and restrictions on transfer hereinafter referred to and subject to
any requirement that requires any or all dividends or other distributions paid
with respect to Restricted Shares be automatically deferred and reinvested in
additional Restricted Shares, which may be subject to the same restrictions as
the underlying award.

 

  (ii) Each such grant may be made without additional consideration or in
consideration of a payment by such Eligible Person that is more or less than
Fair Market Value per Share at the Grant Date.

 

  (iii) Each such grant shall provide that the Restricted Shares covered by such
grant shall be subject to a “substantial risk of forfeiture” within the meaning
of Section 83 of the Internal Revenue Code. Each such grant shall provide that
during the period for which such substantial risk of forfeiture is to continue
the transferability of the Restricted Shares shall be prohibited or restricted
in the manner and to the extent prescribed by the Committee at the Grant Date.
Except as otherwise determined by the Committee at the time of the grant of
Restricted Shares or thereafter, upon termination of employment or service with
or for the Corporation and/or Subsidiaries during the applicable restriction
period, Restricted Shares that are at that time subject to restrictions will be
forfeited.

 

  (iv) Any grant of Restricted Shares may specify Performance Criteria or other
performance goals which, if achieved, will result in termination or early
termination of the restrictions applicable to such shares, and each grant may
specify in respect of such specified Performance Criteria or other performance
goals, a minimum acceptable level of achievement and shall set forth a formula
for determining the number of Restricted Shares on which the restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Performance Criteria or other performance
goals.

 

  (v) If certificates representing Restricted Shares are registered in the name
of the Grantee, those certificates must bear an appropriate legend referring to
the terms, conditions and restrictions applicable to such Restricted Shares, and
the Corporation may, at its discretion, retain physical possession of
certificates until such time as all applicable restrictions lapse.

 

7.3 Except as otherwise determined by the Committee and set forth in an
Agreement, Deferred Shares are subject to the following terms and conditions:

 

  (i) Each such grant shall constitute the agreement by the Corporation to
deliver Common Stock to the Eligible Person in the future in consideration of
the performance of services, but subject to the fulfillment of such conditions
during the Deferral Period as the Committee may specify.

 

  (ii) Each such grant may be made without additional consideration or in
consideration of a payment by such Eligible Person that is more or less than
Fair Market Value per Share at the Grant Date.

 

  (iii) Each such grant shall be subject to a Deferral Period of not less than
one year, as determined by the Committee at the Grant Date except (if the
Committee shall so determine) in the event of a Change in Control or other
similar transaction or event.

 

  (iv) During the Deferral Period, an Eligible Person shall have no right to
transfer any rights under his or her award, shall have no rights of ownership in
the Deferred Shares and shall have no right to vote them, but the Committee may,
at or after the Grant Date, authorize the payment of Dividend Equivalents on
such shares on either a current, deferred, or contingent basis, either in cash
or in additional Common Stock.

 

  (v) Each grant shall be consistent with Section 409A of the Internal Revenue
Code, as the Committee may approve.

 

10



--------------------------------------------------------------------------------

7.4 Except as otherwise determined by the Committee and set forth in an
Agreement, Performance Shares or Performance Units are subject to the following
terms and conditions:

 

  (i) The Performance Period with respect to each Performance Share and
Performance Unit shall be such period of time designated in the Agreement (as
shall be determined by the Committee at the time of grant) commencing with the
Grant Date.

 

  (ii) Any grant of Performance Shares and Performance Units shall specify
Performance Criteria or other performance goals which, if achieved, will result
in payment or early payment of the Award, and each grant may specify in respect
of such specified Performance Criteria or other performance goals a minimum
acceptable level of achievement and shall set forth a formula for determining
the number of Performance Shares or Performance Units that will be earned if
performance is at or above the minimum level, but falls short of full
achievement or the specified Performance Criteria or other performance goals.

 

  (iii) Each grant shall specify the time and manner of payment of Performance
Shares or Performance Units that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Corporation in cash,
in Class A Common Shares or Class B Common Shares or in any combination thereof
and may either grant to the Eligible Person or retain in the Committee the right
to elect among those alternatives.

 

  (iv) The Committee may, at or after the Grant Date, provide for the payment of
Dividend Equivalents to the holder thereof on either a current, deferred or
contingent basis, either in cash or in additional Common Stock.

 

7.5 Subject to the applicable limitations set forth in Article 5 of this Plan,
Directors may elect to receive Class A or Class B Common Shares, as determined
by the Board, in an amount equal to (and in lieu of) any or all fees owed to
them by the Corporation as compensation for serving on the Corporation’s Board.
For the purposes of this Section 7.5, Shares are valued at the closing price
reported on the New York Stock Exchange (or if the Class A Common Shares are not
then traded on the New York Stock Exchange, as reported by such other national
securities exchange or quoted on the Nasdaq National Market or such other
automated quotation system in which the Class A Common Shares are quoted) on the
last trading day of the calendar quarter prior to payment of such fees. Any
fractional shares shall be paid as cash.

ARTICLE 8

APPRECIATION RIGHTS

 

8.1 The Committee may grant Appreciation Rights to any Eligible Person, upon
such terms and conditions as the Committee deems appropriate under this Article
8, provided that the number of Appreciation Rights granted to an Eligible Person
during a fiscal year will not exceed the applicable limitations set forth in
Article 5 of this Plan when aggregated with other Appreciation Rights made to
that Eligible Person during that fiscal year.

 

8.2 An Appreciation Right may be granted under the Plan:

 

  (i) in connection with, and at the same time as, the grant of an Option to an
Eligible Person;

 

  (ii) by amendment of an outstanding Nonstatutory Stock Option granted under
the Plan to an Eligible Person; or

 

  (iii) independently of any Option granted under the Plan.

 

11



--------------------------------------------------------------------------------

An Appreciation Right granted under clause (i) or (ii) of the preceding sentence
is a Related Right. A Related Right may, in the Committee’s discretion, apply to
all or a portion of the Options subject to the Related Award.

 

8.3 An Appreciation Right may be exercised in whole or in part as provided in
the Agreement, and, subject to the provisions of the Agreement, entitles its
Grantee to receive, without any payment to the Corporation (other than required
tax withholding amounts), either cash or that number of Shares (equal to the
highest whole number of Shares), or a combination thereof, in an amount or
having a Fair Market Value determined as of the date such Appreciation Right is
exercised not to exceed the number of shares underlying the Appreciation Right
exercised multiplied by an amount equal to the excess of the Fair Market Value
on the exercise date of the Appreciation Right over the “base price”, which is
the Fair Market Value on the Grant Date of the Appreciation Right (or such price
in excess of Fair Market Value on the Grant Date as the Committee determined at
the time of grant).

 

8.4 The Right Period will be determined by the Committee and specifically set
forth in the Agreement, provided, however that an Appreciation Right that is a
Related Right may be exercised only when and to the extent the Related Award is
exercisable.

 

8.5 The exercise or settlement, in whole or in part, of a Related Right will
cause a reduction on a share-for-share basis in any Related Award.

 

8.6 The Committee may specify Performance Criteria or other performance goals
that must be achieved as a condition of the exercise of such rights.

 

8.7 Each grant of Appreciation Rights shall be evidenced by an Agreement that
identifies the related Options (if applicable) and contains such terms and
provisions, consistent with this Plan, as the Committee may approve.

ARTICLE 9

PERFORMANCE BONUSES

The Committee may grant Performance Bonuses under the Plan in the form of cash
or Shares to Eligible Persons that the Committee may from time to time select,
in the amounts and pursuant to the terms and conditions that the Committee may
determine, subject to the provisions below:

 

9.1 Performance Bonuses will be awarded in connection with a Performance Period,
the length of which will be determined by the Committee.

 

9.2 The Committee will determine the persons who will be eligible to receive a
Performance Bonus under the Plan.

 

9.3 Performance Criteria or other performance goals, performance targets and
other award criteria shall be determined as follows:

 

  (i) The Committee will fix and establish (A) the performance goals that will
apply to that Performance Period; (B) the target amount payable to each Eligible
Person; and (C) subject to Section 9.4 below, the criteria for computing the
amount that will be paid with respect to each level of attained performance. The
Committee may also set forth the minimum level of performance, based on
objective factors, that must be attained during the Performance Period before
any Performance Bonus will be paid and the percentage of the target amount that
will become payable upon attainment of various levels of performance that equal
or exceed any minimum required level.

 

12



--------------------------------------------------------------------------------

  (ii) The Committee may, in its discretion, select performance goals that
measure the performance of the Eligible Person, the Corporation or one or more
business units, divisions or Subsidiaries of the Corporation. The Committee may
select performance goals that are absolute or relative to the performance of one
or more comparable companies or an index of comparable companies. The
performance goals may be described in terms of company-wide objectives or
objectives that are related to the performance of the individual Eligible Person
or of the Subsidiary, division, department, region or function within the
Corporation or Subsidiary in which the Eligible Person is employed.

 

9.4 In applying the performance goals, the Committee may, in its discretion,
exclude unusual or infrequently occurring items (including any event listed in
Article 14 of this Plan and the cumulative effect of changes in the law,
regulations or accounting rules), and may determine to exclude other items, each
determined in accordance with GAAP (to the extent applicable) and as identified
in the financial statements, notes to the financial statements or discussion and
analysis of management.

 

9.5 All such Performance Bonuses shall be paid no later than the 15th day of the
third month following the end of the calendar year (or, if later, following the
end of the Corporation’s fiscal year) in which such Performance Bonuses are no
longer subject to a substantial risk of forfeiture (as determined for purposes
of Section 409A of the Internal Revenue Code). The Committee may provide that
Awards will be payable, in whole or in part, in the event of the Grantee’s death
or disability, a Change of Control or under other circumstances.

ARTICLE 10

QUALIFIED PERFORMANCE-BASED COMPENSATION

 

10.1 The Committee may determine that an Award or Awards granted to an Eligible
Person will be considered “qualified performance-based compensation” under
Section 162(m) of the Internal Revenue Code. The provisions of this Article 10
apply only to any such Awards that are to be considered “qualified
performance-based compensation” under Section 162(m) of the Internal Revenue
Code. To the extent that Awards designated as “qualified performance-based
compensation” under Section 162(m) of the Internal Revenue Code are made, no
such Award may be made as an alternative to another Award that is not also
designated as “qualified performance-based compensation” but instead must be
separate and apart from all other Awards made.

 

10.2 When Options or Appreciation Rights that are to be considered “qualified
performance-based compensation” are granted, the Committee approving such grants
must consist solely of two or more “outside directors” as defined in Treas. Reg.
Section 1.162-27(e)(3), and the Option Price or base price, as the case may be,
established for the grant by the Committee will not be less than the Fair Market
Value on the Grant Date.

 

10.3 When Awards other than Options or Appreciation Rights that are to be
considered “qualified performance-based compensation” are granted, the Committee
will establish in writing (i) the Performance Criteria that must be met,
(ii) the Performance Period during which performance will be measured, (iii) the
maximum amounts that may be paid if the Performance Criteria are met, and
(iv) any other conditions that the Committee deems appropriate and consistent
with the Plan and the requirements of Section 162(m) of the Internal Revenue
Code for “qualified performance-based compensation.” The Performance Criteria
will satisfy the requirements for “qualified performance-based compensation,”
including the requirement that the achievement of the goals be substantially
uncertain at the time they are established and that the Performance Criteria be
established in such a way that a third party with knowledge of the relevant
facts could determine whether and to what extent the Performance Criteria have
been met. The Committee will not have discretion to increase the maximum amount
of compensation that is payable upon achievement of the designated Performance
Criteria, but the Committee may in its discretion reduce the amount of
compensation that is payable to an Eligible Person upon achievement of the
designated Performance Criteria.

 

13



--------------------------------------------------------------------------------

10.4 The Committee will establish the Performance Criteria in writing either
before the beginning of the Performance Period or during a period ending no
later than the earlier of (i) 90 days after the beginning of the Performance
Period or (ii) the date on which 25% of the Performance Period has been
completed, or such other date as may be required or permitted under applicable
regulations under Section 162(m) of the Internal Revenue Code.

 

10.5 The Committee will certify and announce the results for the Performance
Period to all affected Grantees after the Corporation determines the financial
and other relevant performance results for the Performance Period. The Committee
will determine the amount, if any, to be paid pursuant to each Award based on
the achievement of the Performance Criteria and the terms of each Agreement.

 

10.6 The Committee may provide that Awards will be payable, in whole or in part,
in the event of the Grantee’s death or disability, a Change of Control or under
other circumstances consistent with the Treasury regulations and rulings under
Section 162(m) of the Internal Revenue Code.

ARTICLE 11

TRANSFERABILITY

 

11.1 Except as otherwise determined by the Committee on a case-by-case basis, no
Options, Appreciation Rights or other derivative security granted under the Plan
shall be transferable by an Optionee other than by will or the laws of descent
and distribution. Except as otherwise determined by the Committee on a
case-by-case basis, Options and Appreciation Rights shall be exercisable during
the Optionee’s lifetime only by him or her or by his or her guardian or legal
representative.

 

11.2 The Committee may specify at the Grant Date that part or all of the Common
Stock that is (i) to be issued or transferred by the Corporation upon the
exercise of Option grants or Appreciation Rights, upon the termination of the
Deferral Period applicable to Deferred Shares or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 7.2 of this Plan, shall be subject to further restrictions on transfer.

 

11.3 The Grantee acknowledges that the Plan is intended to conform to the extent
necessary with all provisions of the Securities Act, the Exchange Act, and any
and all regulations and rules promulgated thereunder, or by the Securities and
Exchange Commission, and state securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered and Awards may
be granted and exercised only in such manner to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and any
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

ARTICLE 12

EXERCISE; PAYMENT OF WITHHOLDING TAXES

An Award that is exercisable by the Grantee may, subject to the provisions of
the Agreement under which it was granted, be exercised in whole or in part by
the delivery to the Corporation of written notice of the exercise, in such form
as the Committee may prescribe. The exercise, however, will not be effective
until the Corporation has received the election notice and will be subject to
receipt by the Corporation of payment of any applicable Option Price or other
amount due in connection with such exercise, calculation by the Corporation of
the applicable withholding taxes, and receipt by the Corporation of payment for
any applicable withholding taxes.

 

14



--------------------------------------------------------------------------------

ARTICLE 13

DEFERRAL OF AWARDS OR COMPENSATION

 

13.1 If a Grantee so elects in accordance with the terms of an Agreement, the
Grantee may defer (i) any or all of an amount otherwise payable in connection
with an Award or (ii) any payment of a cash bonus or other compensation in
exchange for an Award under this Plan, provided that:

 

  (i) the Grantee makes such election by delivering to the Corporation written
notice of such election, at such time and in such form as the Committee may from
time to time prescribe in accordance with the deferral requirements set forth in
Section 409A of the Internal Revenue Code;

 

  (ii) such election will be irrevocable;

 

  (iii) such deferred payment will be made in accordance with the provisions of
such deferred compensation plan; and

 

  (iv) the terms of the deferred compensation plan and the election to defer
under this Plan comply with Section 409A of the Internal Revenue Code.

 

13.2 The Committee may also provide that deferral issuances and settlements
include the payment or crediting of Dividend Equivalents or interest on the
deferral amounts. Nothing in this Plan shall be deemed to limit an Eligible
Person’s ability to defer compensation under any other deferred compensation
plan, arrangement or Agreement maintained by the Corporation.

ARTICLE 14

CAPITAL ADJUSTMENTS

The number and class of Shares subject to each outstanding Share Award, the
Option Price, the base price for any Appreciation Right or other Award using
such a price, the aggregate number and class of Shares for which grants of Share
Awards thereafter may be made or in which Awards may be paid, and the limits
provided for in Article 5 of this Plan, will be subject to such adjustment, if
any, as the Committee in its sole discretion deems appropriate to reflect any
corporate transaction or event, including, without limitation, dividends, Share
splits, spin-offs, split-ups, recapitalizations, mergers, consolidations or
reorganizations of or by the Corporation.

ARTICLE 15

CONSEQUENCES OF A CHANGE IN CONTROL

OR POTENTIAL CHANGE IN CONTROL

 

15.1

In the event of a Change in Control or Potential Change in Control, in addition
to such other actions contemplated herein, the Committee may take any one or
more of the following actions with respect to any or all outstanding Awards,
without the consent of any Eligible Person: (i) the Committee may determine that
outstanding Options and Appreciation Rights shall be fully exercisable, and
restrictions on outstanding Restricted Shares, Deferred Shares, Performance
Shares and Performance Units shall lapse, as of the date of the Change in
Control or at such other time as the Committee determines, (ii) the Committee
may require that Eligible Persons surrender their outstanding Options and
Appreciation Rights in exchange for one or more payments by the Corporation, in
cash or Common Stock as determined by the Committee, in an amount equal to the
amount by which the then Fair Market Value of the shares of Common Stock subject
to the Eligible Persons’ unexercised Options and Appreciation Rights exceeds the
exercise price, if any, and on such terms as the Committee determines,
(iii) after giving Eligible Persons an opportunity to exercise their outstanding
Options and Appreciation Rights, the Committee may terminate any or all
unexercised Options and Appreciation Rights at such time as the Committee deems
appropriate, (iv) with

 

15



--------------------------------------------------------------------------------

 

respect to Grantees holding Share Awards, Directors’ Shares, Performance Units
or Dividend Equivalents, the Committee may determine that such Grantees shall
receive one or more payments in settlement of such Share Awards, Directors’
Shares and Performance Units, in such amount and form and on such terms as may
be determined by the Committee, or (v) the Committee may determine that Awards
that remain outstanding after the Change in Control shall be converted to
similar grants of, or assumed by, the surviving corporation (or a parent or
subsidiary of the surviving corporation or successor). Such acceleration,
surrender, termination, settlement or conversion shall take place as of the date
of the Change in Control or such other date as the Committee may specify.

 

15.2 The Committee may provide in an Agreement that a sale or other transaction
involving a Subsidiary or other business unit of the Corporation shall be
considered a Change in Control for purposes of an Award, or the Committee may
establish other provisions that shall be applicable in the event of a specified
transaction.

ARTICLE 16

TERMINATION OR AMENDMENT

 

16.1 The Board or the Committee may amend, alter or terminate this Plan in any
respect, at any time; provided, however, that no amendment, alteration or
termination of this Plan will be made by the Board or the Committee without
approval of (i) the Corporation’s shareholders to the extent shareholder
approval of the amendment is required by applicable law or regulations or the
requirements of the principal exchange or interdealer quotation system on which
the Common Stock is listed or quoted, and (ii) each affected Optionee or Grantee
if such amendment, alteration or termination would adversely affect his or her
rights or obligations under any Award made prior to the date of such amendment,
alteration or termination except as otherwise permitted under Articles 15 and 19
of this Plan.

 

16.2 The effective date of any amendment to the Plan will be the date specified
by the Board or Committee, as applicable. Any amendments to the Plan requiring
shareholder approval pursuant to this Article 16 are subject to approval by vote
of the shareholders of the Corporation within twelve months after their adoption
by the Board or the Committee. Subject to that approval, any such amendments are
effective as of the date on which they are adopted by the Board. Awards may be
granted or awarded prior to shareholder approval of amendments, but each Award
requiring such amendments will be subject to the approval of the amendments by
the shareholders. The date on which any Award made prior to shareholder approval
of the amendment will be the Grant Date for all purposes of the Plan as if the
Award had not been subject to approval. No Award granted subject to shareholder
approval of an amendment may be exercised prior to such shareholder approval,
and any dividends payable thereon are subject to forfeiture if such shareholder
approval is not obtained. Presentation of this Plan or any amendment hereof for
shareholder approval shall not be construed to limit the Corporation’s authority
to offer similar or dissimilar benefits under other plans without shareholder
approval.

 

16.3 Neither the Board nor the Committee shall, without further approval of the
shareholders of the Corporation, authorize the amendment of any outstanding
Option to reduce the Option Price. Furthermore, no Option shall be canceled and
replaced with awards having a lower Option Price without further approval of the
shareholders of the Corporation. This Section 16.3 is intended to prohibit the
repricing of “underwarter” Options and shall not be construed to prohibit the
adjustments provided for in Section 14 of this Plan.

 

16.4 Neither the Board nor the Committee shall, without further approval of the
shareholders of the Corporation, authorize any Option grant to provide for
automatic “reload” rights, the automatic grant of Options to the Optionee upon
the exercise of Options using Shares or other equity.

 

16



--------------------------------------------------------------------------------

ARTICLE 17

TERM OF THE PLAN

Unless sooner terminated by the Board or the Committee pursuant to Article 16 of
this Plan, the Plan will terminate ten years after the date on which the Plan
was first approved by the shareholders of the Corporation. The termination will
not affect the validity of any Awards outstanding on the date of termination.
Awards may be granted or awarded prior to shareholder approval of this Plan, but
any Award requiring such shareholder approval will be subject to approval of the
Plan by the shareholders. No Award granted subject to such shareholder approval,
and any dividends payable thereon, are subject to forfeiture if such shareholder
approval is not obtained.

ARTICLE 18

INDEMNIFICATION OF COMMITTEE

In addition to such other rights of indemnification as they may have as
directors or as members of the Committee, the members of the Committee will be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and reasonably incurred in connection with the defense
of any action, suit or proceeding, or in connection with any appeal therein, to
which they or any of them may be a party by reason of any action taken or
failure to act under or in connection with the Plan or any Awards granted
hereunder, and against all amounts reasonably paid by them in settlement thereof
or paid by them in satisfaction of a judgment in any such action, suit or
proceeding, if such members acted in good faith and in a manner which they
believed to be in, and not opposed to, the best interests of the Corporation.

ARTICLE 19

COMPLIANCE WITH SECTION 409A OF THE INTERNAL REVENUE CODE

To the extent the Committee determines that any Award granted under the Plan is
subject to Section 409A of the Internal Revenue Code, the Agreement evidencing
such Award will incorporate the terms and conditions required by Section 409A of
the Internal Revenue Code. To the extent applicable, the Plan and Agreement will
be interpreted in accordance with Section 409A of the Internal Revenue Code and
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date. Notwithstanding any provision of
the Plan, in the event that following the Effective Date the Committee
determines that any Award may be subject to Section 409A of the Internal Revenue
Code, the Committee may adopt such amendments to the Plan and/or the applicable
Agreement or adopt policies and procedures or take any other action or actions,
including an action or amendment with retroactive effect, that the Committee
determines is necessary or appropriate to (i) exempt the Award from the
application of Section 409A of the Internal Revenue Code or (ii) comply with the
requirements of Section 409A of the Internal Revenue Code.

ARTICLE 20

GENERAL PROVISIONS

 

20.1 The establishment of the Plan will not confer upon any Eligible Person any
legal or equitable right against the Corporation, any Subsidiary or the
Committee, except as expressly provided in the Plan.

 

20.2 All grants and awards under the Plan are subject to the condition
subsequent that an appropriate Agreement be signed by the parties.

 

20.3

Neither the Plan nor any Agreement constitutes inducement or consideration for
the employment or retention of any Eligible Person, nor are they a contract of
employment or retention for a specific term

 

17



--------------------------------------------------------------------------------

 

between the Corporation or any Subsidiary and any Eligible Person. Participation
in the Plan will not give an Eligible Person any right to be retained in the
service of the Corporation or any Subsidiary as an employee, a director or
otherwise.

 

20.4 The Corporation and its Subsidiaries may assume options, warrants, or
rights to purchase shares issued or granted by other corporations or entities
whose shares or assets are acquired by the Corporation or its Subsidiaries, or
which are merged into or consolidated with the Corporation or its Subsidiaries.
Neither the adoption of this Plan, nor its submission to the shareholders, will
be taken to impose any limitations on the powers of the Corporation or its
affiliates to issue, grant, or assume options, warrants, or rights, otherwise
than under this Plan, or to adopt other share option or restricted share plans
or other incentives, or to impose any requirement of shareholder approval upon
the same.

 

20.5 Except as the Committee may otherwise provide, or as may otherwise be
required by a deferral election pursuant to Article 13 of this Plan, the
interests of any Eligible Person under the Plan are not subject to the claims of
creditors and may not, in any way, be assigned, alienated or encumbered.

 

20.6 The Board or the Committee may, in its sole discretion, delegate authority
hereunder not already delegated by the terms hereof, including but not limited
to delegating authority to select Eligible Persons, to grant Awards, to
establish terms and conditions of Awards, or to amend, manage, administer,
interpret, construe or vary the Plan or any Awards or Agreements, to the extent
permitted by applicable law or administrative or regulatory rule.

 

20.7 The Committee may, without amending the Plan, determine the terms and
conditions applicable to grants of Awards to Grantees who are foreign nationals
or employed outside the United States in a manner otherwise inconsistent with
the Plan if the Board deems such terms and conditions necessary in order to
recognize differences in local law or regulations, tax policies or customs.

 

20.8 The Plan will be governed, construed and administered in accordance with
the laws of the State of Ohio, without reference to its conflict of laws
provisions, and it is the intention of the Corporation that Incentive Stock
Options granted under the Plan qualify as such under Section 422 of the Internal
Revenue Code and that Qualified Performance-Based Compensation granted under the
Plan qualify as “qualified performance-based compensation” as described in
Section 162(m) of the Internal Revenue Code.

 

18